By the Court.
We see no objection to the amendment of' the docket, according to the truth of the fact. As to the presence, of the defendant at the time of the rendition of the judgment,, the certificate of the justice is equivocal, but as the plaintiff did not appear on that day, and as the adjournment was to the 12th of August, generally, without specifying any hour, and as one. of the defendants did appear before the justice and the judgment, was, on that day, communicated to him, we think the docket as. amended, may, with a liberal construction, be understood to show that the defendant was present at the rendition of the: judgment, and that the Court of Common Pleas erred in dismissing the appeal. — Take a mandamus, or a rule on the Court, of Common Pleas to reinstate the appeal.